DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment to the title submitted on 6/9/22 has been accepted. 

Response to Arguments
Applicant’s arguments have been considered but are moot because of new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Selimis et al. (US 2007/0282951, cited in IDS filed 2/15/22, hereinafter Selimis) in view of Uchida et al. (US 2013/0208303, hereinafter Uchida).

Regarding claim 1, Selimis teaches a communication system designed for implementing remote access from an information terminal connected to a first network to an electronic device that is one of a plurality of electronic devices connected to a second network, the second network differing from the first network, the communication system including a computer having a processor and a memory storing programmed instructions that (CAB system of high-side desktop and terminal servers, e.g. low-side resources; ¶¶ 0048-0077, Figs. 1 and 2, and ¶¶ 1174-1175, Fig. 27), when executed by the processor, are operable for performing a process comprising: 
relaying, by a relaying device implemented in first circuitry, communication between the information terminal and the second network, in a state of being connectable from the first network and the second network (CAB Browse Guard; ¶ 0053-0077, Fig. 2); and 
converting, by a converter implemented in second circuitry, a first protocol used by the information terminal for the remote access into a second protocol corresponding to the electronic device (CAB Translator; ¶¶ 0054-0077, Fig. 2), the converter being one of a plurality of converters implemented in the second circuitry (¶ 1197), each of the plurality of converters corresponding to one of the plurality of electronic devices (¶¶ 0968-0970 and ¶¶ 1174-1180, Fig. 27), the converter being selected in accordance with the electronic device (¶¶ 0968-0970 and ¶¶ 1174-1180, Fig. 27).
Selimis does not explicitly teach receiving a user selection of the electronic device from among the plurality of electronic devices;
the user selection of.
However, Uchida teaches receiving a user selection of the electronic device from among the plurality of electronic devices (user selection of device amongst plural devices; ¶ 0047 and ¶ 0064, Fig. 7 S703);
the converter being selected in accordance with the user selection of the electronic device (user instruction to be converted to native format of the selected device; ¶¶ 0053-0054 and ¶ 0064, Fig. 7 S709).
Selimis and Uchida are in the same field of endeavor of a communication system that allows a user terminal to communicate with multiple devices with different communication protocols. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Selimis to allow user selection of a device as taught by Uchida. The combination improves the operability of the system by providing a simple means for a user to communicate from a terminal with multiple devices operating under different protocols (¶¶ 0002-0011, Uchida).  

Regarding claim 2, Selimis in view of Uchida teach the communication system according to claim 1, wherein the process further comprises: converting, by the converter, the second protocol into the first protocol (CAB Translator converts between commercial thin-client protocols into VDP protocol; ¶¶ 0073, Fig. 2 and ¶¶ 0948-1083, Figs. 23 and 24, Selimis).
Regarding claim 3, Selimis in view of Uchida teach the communication system according to claim 1, wherein the electronic device includes an information processing device that provides a remote desktop service (remote desktop server; ¶¶ 0104-0105, Figs. 8 and 9 and ¶¶ 0967-0971, Selimis), and the second protocol includes a protocol for utilizing the remote desktop service (VDP protocol for remote graphical user desktop; ¶ 0076, Selimis).

Regarding claim 4, Selimis in view of Uchida teach the communication system according to claim 1, wherein the electronic device includes an image forming device, and the second protocol includes a Web API for utilizing an image forming function of the image forming device (VDP protocol for remote graphical user desktop provided by translator/terminal server via guard; ¶¶ 0057-0076 and ¶ 0151, Fig. 11, Selimis).

Regarding claim 5, Selimis in view of Uchida teach the communication system according to claim 1, wherein the electronic device provides a predetermined function, and the second protocol includes a protocol for utilizing the predetermined function (¶¶ 0075-0077, Selimis).

Regarding claim 6, Selimis in view of Uchida teach the communication system according to claim 1, wherein the process further comprises: performing predetermined control on the electronic device, based on data that has been converted into the second protocol by the converter (¶¶ 1100-1121, Selimis).

Regarding claim 7, Selimis in view of Uchida teach the communication system according to claim 6, wherein the predetermined control includes power control for turning the electronic device on and off (¶¶ 1100-1121, Selimis).

Regarding claim 8, Selimis in view of Uchida teach the communication system according to claim 6, wherein the predetermined control includes exclusive control that restricts performance of other processes by the electronic device (¶¶ 1100-1121, Selimis).

Regarding claim 9, Selimis in view of Uchida teach the communication system according to claim 1, wherein the process further comprises: receiving a connection request addressed from the information terminal to the electronic device and notifying the information terminal of connection information for connecting to the relay device; and connecting the converter to the relay device through encrypted first communication, in response to the connection request (¶¶ 0524-0596, Selimis).

Regarding claim 10, Selimis in view of Uchida teach the communication system according to claim 9, wherein the process further comprises: connecting the converter to the relay device through the encrypted first communication by using the connection information, and relaying, by the relay device, between second communication and the encrypted first communication, wherein the information terminal uses the connection information to connect to the relay device through the second communication (¶¶ 0524-0596, Selimis).
Regarding claim 11, Selimis in view of Uchida teach the communication system according to claim 1, wherein the process further comprises: performing communication control including the converting (CAB translator; ¶ 0073, Fig. 2, Selimis).

Regarding claim 12, Selimis in view of Uchida teach the communication system according to claim 11, wherein the performing communication control includes connecting to the second network (CAB translator; ¶ 0073, Fig. 2), and connecting to the relay device through encrypted first communication (¶¶ 0524-0596, Selimis).

Regarding claim 13, Selimis in view of Uchida teach the communication system according to claim 11, wherein the performing communication control includes converting the first protocol into control information for controlling an electronic device connected to a corresponding one of a plurality of communication interfaces provided (¶¶ 0948-0965, Figs. 23 and 24, and ¶¶ 1094-1121, Selimis).

Regarding claim 14, Selimis in view of Uchida teach the communication system according to claim 1, wherein the process further comprises: performing communication control including the relaying and the converting (CAB translator; ¶ 0073, Fig. 2, ¶¶ 0948-0965, Figs. 23 and 24, and ¶¶ 1094-1121, Selimis).

Claims 15 and 16 recite similar limitations as claim 1. Thus, arguments similar to that presented above for claim 1 are equally applicable to claims 15 and 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wayama et al. (US 2020/0045124) in view of Uchida teach a relay apparatus that relays communication between a server that provides a service and a terminal which receives the service.
Anesaki et al. (US 2015/0277820) in view of Uchida teach an image processing system including a server apparatus and an image processing apparatus connected to different networks where a gateway facilitates communications between the apparatuses. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT YIP whose telephone number is (571)270-5244. The examiner can normally be reached 9:30-5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENT YIP/Primary Examiner, Art Unit 2672